Citation Nr: 9916054	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1946 and from July 1948 to September 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
August 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

The Board notes that the appellant was scheduled for a 
personal hearing before a hearing officer at the RO in 
Oakland, California.  However, the appellant canceled said 
hearing, and the record reflects that she has not requested a 
new hearing date.  Thus, this appeal continues as though the 
appellant's request for a hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  In December 1982, the RO found that the appellant was not 
entitled to service-connected death benefits inasmuch as the 
evidence did not show that the veteran died because of a 
disease or injury that began in or became worse as a result 
of service; the appellant was notified of this decision, but 
did not appeal.

2.  Evidence submitted by the appellant since the RO's 
December 1982 decision includes duplicate service medical 
reports; a duplicate of the veteran's death certificate; and 
statements of the appellant.

3.  The additional evidence provided is either cumulative 
and/or not competent, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.


CONCLUSIONS OF LAW

1.  The RO's December 1982 decision denying the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. § 19.153 (1982).

2.  Evidence submitted since the RO's December 1982 decision, 
which denied service connection for cause of death, is not 
new and material; the appellant's claim for VA benefits is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran retired from military service in 
September 1964 and died in October 1982 at the age of 65 as a 
result of cardiac arrest due to coronary artery disease which 
had its onset years before his death.  Anoxic encephalopathy 
was listed on the death certificate as another condition that 
contributed to, but was not the immediate cause of the 
veteran's death.  At the time of his death, service con-
nection had been established for residuals of a fracture of 
the right elbow and bursitis of his shoulders, each rated as 
not disabling to a compensable degree.

The service medical records reflect that the veteran was seen 
in March 1962 for complaints of pain in the left anterior 
chest on deep breathing.  Blood pressure was 124/82 and pulse 
was 76.  EKG was suggested.  When he was hospitalized in 
April 1962, it was noted that 3 weeks prior to admission he 
had an episode of precardio pain and an initial 
electrocardiogram showed some discrepancies.  However, the 
discrepancies were not considered to be definitely abnormal 
and a second electrocardiogram was performed on the day after 
his admission which was within normal limits.  The service 
medical records do not contain any elevated blood pressure 
readings or diagnosis of any cardiovascular disorder, 
including hypertension.  Examination prior to the veteran's 
retirement, in May 1964, revealed blood pressure of 136/86.  
EKG was within normal limits.

After the veteran's retirement from service in 1964 he 
submitted a claim for compensation for disabilities of the 
right elbow, lower jaw, both shoulders, and residuals of 
pneumonia in June 1966.  He was accorded an examination by VA 
for disability evaluation purposes in September 1966.  He 
reported that he had been treated for bursitis and 
hemorrhoids in 1965 and 1966 at the Beale Air Force Base 
dispensary.  His present complaint consisted of 
"Tiredness."  Routine examination revealed the presence of 
hypertension.  Upon questioning, the veteran stated that 
beginning about 1962 on annual physical examination, he was 
found to have some hypertension.  He would be allowed to rest 
for about 3 hours, the procedures would be repeated and he 
would be told that it was all right.  In this regard, it was 
noted that the pressure recorded at the time of his 
retirement physical in May of 1964 was 136/86 and that there 
appeared to be no indication of any elevation.  The veteran 
stated that his pressure had never been taken other than at 
the time of an examination and he had never received any 
treatments.  Examination of the heart was negative.  Chest X-
ray and EKG were within normal limits.  Diagnoses included 
essential vascular hypertension.  

By a rating decision dated in November 1966, essential 
vascular hypertension was listed as a nonservice-connected 
disability.  In a letter dated in December 1966 the RO 
informed the veteran that hypertension was not incurred in or 
aggravated by his service.

The appellant is the veteran's surviving spouse, and in 
November 1982 she applied for VA death benefits, claiming 
that the cause of the veteran's death was due to service.  
After obtaining and reviewing the veteran's service medical 
records and his death certificate, the appellant's claim was 
denied on the grounds that there was no evidence of a 
cardiovascular disease during or within one year of active 
service and no evidence of any service-connected disability 
materially contributing to the veteran's death.  The 
appellant was notified of the RO's decision in December 1982, 
and she did not appeal.

The appellant filed a second application for VA death 
benefits in April 1997.  Along with her application, the 
appellant submitted copies of the veteran's service medical 
records which were already of record; a copy of his death 
certificate which was also already of record; and an excerpt 
from a medical dictionary which included a definition and 
description of "pulse."  The appellant asserted in her 
April 1997 application that, pursuant to the statement in the 
medical dictionary, the "[n]ormal pulse rate of the adult is 
70 to 72 in men . . . ."  The appellant pointed out that the 
service medical records showed that on many occasions the 
veteran's pulse was "substantially higher" than the norm 
suggested in the medical dictionary.  She argued that in view 
of the veteran's elevated pulse rate in service, the cardiac 
arrest and associated coronary heart disease noted as the 
cause of his death warranted service connection.

An August 1997 rating decision denied reopening the 
appellant's claim for service connection for the cause of the 
veteran's death, as the RO found that the additional evidence 
was not new and material because it was limited to copies of 
documents already of record and previously considered.

In both her notice of disagreement and substantive appeal, 
the appellant reiterated her contention that the medical 
reports of record warrant service connection, especially if 
such evidence is considered in light of the medical 
dictionary's description of a "normal" pulse rate.  She 
referred to a May 1962 service medical report already of 
record that referenced an episode of precardio pain the 
veteran experienced in or around April 1962.  The appellant 
asserted that it is her "strong contention that there is 
more than a reasonable doubt that my husband had some sort of 
heart problem while in the military."

New and Material Evidence Legal Criteria and Analysis.  As 
stated above, the RO initially denied entitlement to service 
connection for cause of death by a rating decision dated in 
December 1982.  Because the appellant did not appeal the 
December 1982 decision, it became final pursuant to 
applicable VA law and regulations.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 19.153 (1982).  However, despite the fi-
nality of a final decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or obtained with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court")
recently announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See Elkins v. West, U.S. Vet. App. No 97-1534 (Feb. 
17, 1999).  Under the Elkins test, the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it would 
not be enough to convince the Board to alter a prior 
decision.

In the instant case, the copies of the service medical 
records and the copy of the veteran's death certificate 
submitted with the appellant's April 1997 claim, including 
the May 1962 service medical record which noted precardio 
pain, were of record at the time that the RO rendered its 
December 1982 decision.  Accordingly, these documents are not 
"new" as that term is used in 38 C.F.R. § 3.156(a).

The Board finds that the medical dictionary excerpt, which 
included a definition and description of "pulse," is new 
evidence inasmuch as it was not of record when the RO issued 
its December 1982 decision.  The Court has addressed the 
relevance of medical treatise evidence to the determination 
of well groundedness, and found that generally, an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inconclusive" to well ground a claim.  Mattern 
v. West, 12 Vet. App. 222, 226 (1999) (citing Sacks v. West, 
11 Vet. App. 314, 317 (1998)); see Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his lay tes-
timony was insufficient to satisfy requirement of medical 
evidence of nexus to well-ground claim).  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional.  See 
Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that 
evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility"); Bielby v. Brown, 7 Vet. App. 260, 265-67 
(1994).  In the Board's opinion, the medical dictionary 
excerpt regarding the definition and description of 
"pulse," does not bear directly and substantially upon the 
specific matter under consideration inasmuch as it does not 
address the specific facts in this case.  It is not by itself 
or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the medical 
dictionary excerpt is not "material" as that term is used 
in 38 C.F.R. § 3.156(a).

In regard to the appellant's lay statements pertaining to her 
husband's medical condition, it must be noted at the outset 
that in order to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  The Court has held 
that, at a minimum, there must be medical evidence which 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury incurred in service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  It has also been held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Id.; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is deemed incompetent to provide 
probative evidence as to matters which require specialized 
medical knowledge acquired through experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The appellant contends that the heart disease which caused 
the veteran's death was manifested when he was in service by 
above-normal pulse rates.  The Court has held that such a 
determination of medical diagnosis and/or causation must be 
made by a qualified medical professional in order to have 
probative value.  Caluza, 7 Vet. App. at 504; Grottveit, 5 
Vet. App. at 93.  Nothing in the appellant's claims file 
shows that she is qualified to make such a determination.  
See Espiritu, 2 Vet. App. at 494.  In the Board's opinion, 
medical expertise is required to determine whether or not the 
pulse rates recorded in the service medical records were 
abnormal or were an indication of heart disease.  No medical 
professional who examined the veteran and recorded his pulse 
rate while he was on active military service made any diag-
nosis of heart disease or indicated that the pulse rates were 
abnormal or indicative of heart disease.  The appellant's 
assertions regarding the significance of the in-service pulse 
rates and the onset of the veteran's heart disease do not 
constitute competent evidence inasmuch as opinions regarding 
such matters require medical expertise.  Accordingly, since 
the appellant's assertions regarding these matters are 
incompetent, her assertions are not "material" as that term 
is used in 38 C.F.R. § 3.156(a).

Because the Board finds that none of the evidence added to 
the record since the RO's decision of December 1982 
constitutes "new and material" evidence, the appellant's 
claim for service connection for the cause of the veteran's 
death is not reopened.  38 U.S.C.A. § 5108. 

As an additional matter, the Board notes that VA may be 
obligated to advise a claimant of the evidence needed to 
complete an application for VA benefits.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  The Court has extended 
the Robinette analysis to situations, such as the instant 
case, in which new and material evidence is needed to 
complete an application for benefits.  See Graves v. Brown, 
8 Vet. App. 522, 524-525 (1996).  By this decision, the Board 
informs the appellant that in order to reopen her claim for 
service connection for the cause of the veteran's death, she 
will need to submit competent medical evidence that tends to 
relate the cause of the veteran's death to his military 
service, such as the pulse rates recorded during service or 
the episode of chest pain he experienced in 1962.  As noted 
above, an opinion of a qualified medical professional is 
needed to augment the medical treatise evidence she has 
submitted and to establish a link between the pulse rates 
noted in service and the subsequent development of heart 
disease.  See Rucker, 10 Vet. App. at 73-74.  Alternatively, 
evidence tending to show the presence of heart disease or 
hypertension during the year after the veteran's retirement 
from service in September 1964 would likely constitute new 
and material evidence to reopen her claim.  Toward that end, 
the Board notes that the record reflects that the veteran 
reported that he received treatment for bursitis at the Beale 
Air Foce Base Dispensary in the Spring of 1965.  While the 
record indicates that his blood pressure was not taken at 
that time, the appellant may wish to obtain medical records 
reflecting the veteran's treatment at Beale Air Force Base in 
1965 and 1966 so that their materiality to the instant case 
may be ascertained.  

Presently, however, inasmuch as the appellant has not 
submitted new and material evidence in support of her request 
to reopen her claim, the Board does not have jurisdiction to 
consider the claim or to order additional development.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for cause of the veteran's 
death, the claim remains denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

